Exhibit 10.6
Company Voting and Support Agreement
          COMPANY VOTING AND SUPPORT AGREEMENT, dated as of May 8, 2008, (this
“Agreement”), by and between Nuvasive, Inc. (“Nuvasive”), a Delaware
corporation, and [•] (the “Stockholder”). Capitalized terms used but not defined
herein shall have the meanings given to such terms in the Asset Purchase
Agreement, dated as of the date hereof (the “Purchase Agreement”), by and
between Nuvasive and Osiris Therapeutics, Inc. (the “Company”).
WITNESSETH:
          WHEREAS, Nuvasive and the Company are entering into the Purchase
Agreement concurrently with the execution and delivery of this Agreement, which
Purchase Agreement sets forth the terms and conditions on which Nuvasive will
acquire certain assets of the Company (the “Acquisition”).
          WHEREAS, as of the date hereof, the Stockholder is the beneficial and
record owner of [•] shares of Company Common Stock (the “Existing Shares”).
          WHEREAS, Nuvasive has required, as a material inducement to Nuvasive’s
willingness to enter into the Purchase Agreement, that the Stockholder enter
into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements contained herein, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:
ARTICLE I
VOTING
          1.1 Agreement to Vote. The Stockholder agrees that, from and after the
date hereof and until this Agreement is terminated pursuant to Section 4.1, at
the Stockholder Meeting and any other meeting of the stockholders of the
Company, however called relating to any proposed action by the stockholders of
the Company with respect to the matters set forth in Section 1.1(b) below (each,
a “Voting Event”), the Stockholder shall:
          (a) appear at each such Voting Event or otherwise cause the Existing
Shares and any voting securities of the Company acquired by the Stockholder
after the date hereof and prior to the record date of such Voting Event
(together with the Existing Shares, the “Voting Shares”) owned beneficially or
of record by the Stockholder to be counted as present thereat for purposes of
calculating a quorum; and
          (b) vote (or cause to be voted), in person or by proxy, all the Voting
Shares (i) in favor of adoption of the Purchase Agreement and any other
transactions and other matters specifically contemplated by the Purchase
Agreement and (ii) against any action or agreement submitted for adoption of the
stockholders of the Company that, to the Stockholder’s knowledge, would result
in a breach of any covenant, representation or warranty or any other obligation
or agreement of the Company contained in the Purchase Agreement or of the
Stockholder contained in this Agreement.

 



--------------------------------------------------------------------------------



 



          1.2 Fiduciary Duties. Each party hereto acknowledges and agrees that
the Stockholder is not making any agreement or understanding herein in any
capacity other than in its capacity as a stockholder of the Company. If the
Stockholder or any affiliates, employees or agents of the Stockholder is an
officer or member of the Board of Directors of the Company, nothing herein shall
in any way limit or affect actions taken by them in such capacity, and no action
taken in their capacity as such an officer or director in furtherance of their
fiduciary duties as an officer or director of the Company shall be deemed to be
a breach of the provisions of this Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          2.1 Representations and Warranties of the Stockholder. The Stockholder
hereby represents and warrants to Nuvasive as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. This
Agreement has been duly and validly executed and delivered by the Stockholder
and, assuming this Agreement constitutes the valid and binding agreement of
Nuvasive, constitutes the valid and binding agreement of the Stockholder,
enforceable against the Stockholder in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.
          (b) Ownership. As of the date hereof, the number of shares of Company
Common Stock beneficially owned by the Stockholder is noted in the Recitals to
this Agreement. The Existing Shares are, and the Voting Shares will be, owned
beneficially by the Stockholder. As of the date hereof, the Existing Shares are
the only shares of Company Common Stock held of record or beneficially owned by
the Stockholder. Subject to Section 3.1, the Stockholder has and will have at
all times through the time of any Voting Event sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth in Article I or Section 3.1 hereof, and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of the
Existing Shares and with respect to all of the Voting Shares at the time of any
Voting Event, with no limitations, qualifications or restrictions on such
rights, subject to applicable federal securities laws and the terms of this
Agreement. The Stockholder has good title to the Existing Shares, free and clear
of any Liens and the Stockholder will have good title to such Voting Shares as
of the time of any Voting Event, free and clear of any Liens. The Stockholder
further represents that any proxies heretofore given in respect of the shares of
Company Common Stock owned beneficially and of record by such Stockholder, if
any, are revocable, and have been revoked.
          (c) No Violation. The execution and delivery of this Agreement by the
Stockholder does not, and the performance by the Stockholder of its obligations
under this Agreement will not, (i) contravene or conflict with the
organizational or governing documents of the Stockholder, (ii) contravene or
conflict with or constitute a violation by Stockholder of any provision of any
Law binding upon or applicable to the Stockholder or any of its properties or
assets, or (iii) result in any violation of, or default (with or without notice
or lapse of time, or

-2-



--------------------------------------------------------------------------------



 



both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease or agreement binding upon the Company or any of its
subsidiaries or result in the creation of any Lien (other than Permitted Liens)
upon any of the properties or assets of the Stockholder, except for any of the
matters set forth in the foregoing clause (iii) as would not reasonably be
expected to materially impair the ability of the Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.
          2.2 Representations and Warranties of Nuvasive. Nuvasive hereby
represents and warrants to the Stockholder as follows:
          (a) Authorization; Validity of Agreement; Necessary Action. This
Agreement has been duly and validly executed and delivered by Nuvasive and,
assuming this Agreement constitutes the valid and binding agreement of the
Stockholder, constitutes the valid and binding agreement of Nuvasive,
enforceable against Nuvasive in accordance with its terms, subject to (i) laws
of general application relating to bankruptcy, insolvency and the relief of
debtors, and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
          (b) No Violation. The execution and delivery of this Agreement by
Nuvasive does not, and the performance by Nuvasive of its obligations under this
Agreement will not, (i) contravene or conflict with the organizational or
governing documents of Nuvasive, (ii) contravene or conflict with or constitute
a violation by Nuvasive of any provision of any Law binding upon or applicable
to Nuvasive or any of its properties or assets or (iii) result in any violation
of, or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a material benefit under any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease or
agreement binding upon Nuvasive or result in the creation of any Lien (other
than Permitted Liens) upon any of the properties or assets of Nuvasive, except
for any of the matters set forth in the foregoing clause (iii) as would not
reasonably be expected to materially impair the ability of Nuvasive to perform
his obligations hereunder or to consummate the transactions contemplated hereby
on a timely basis.
ARTICLE III
OTHER COVENANTS
          3.1 Further Agreements of the Stockholder. (a) The Stockholder hereby
agrees, while this Agreement is in effect, and except as expressly contemplated
hereby, not to sell, transfer, pledge, encumber, assign, distribute, gift or
otherwise dispose of (collectively, a “Transfer”) or enter into any contract,
option, put, call or other arrangement or understanding with respect to any
Transfer (whether by actual disposition or effective economic disposition due to
hedging, cash settlement or otherwise) of, any of the Voting Shares, or any
interest therein, provided, that notwithstanding the foregoing, the Stockholder
may Transfer any Voting Shares to any transferee or transferees (including, for
avoidance of doubt, any member of Stockholder’s immediate family, a trust for
the benefit of the Stockholder or any member of the Stockholder’s immediate
family or upon the death of the Stockholder) if either (i) Stockholder retains
direct or

-3-



--------------------------------------------------------------------------------



 



indirect sole voting control over such Transferred Voting Shares through the
term of this Agreement; or (ii) as a condition to such Transfer, such transferee
or transferees shall execute an agreement that contains the same substantive
covenants regarding voting and transfer as are contained in this Agreement.
          (a) In case of a stock dividend or distribution of voting securities
of the Company, or any change in the Company Common Stock by reason of any stock
dividend or distribution, split-up, recapitalization, combination, exchange of
shares or the like, the term “Voting Shares” shall be deemed to refer to and
include the Voting Shares as well as all such stock dividends and distributions
of voting securities of the Company and any voting securities into which or for
which any or all of the Voting Shares may be changed or exchanged.
          (b) The Stockholder agrees, while this Agreement is in effect, not to,
nor to permit any investment banker, financial adviser, attorney, accountant or
other representative or agent of the Stockholder to, directly or indirectly,
engage in any activity which would be prohibited pursuant to Section 4.7 of the
Purchase Agreement if engaged in by the Company.
          (c) The Stockholder agrees, while this Agreement is in effect, not to
take or agree or commit to take any action that would make any representation
and warranty of the Stockholder contained in Section 2.1 of this Agreement
inaccurate in any material respect. The Stockholder further agrees that it shall
use its commercially reasonable efforts to cooperate with the Company to effect
the transactions contemplated hereby including the Acquisition.
ARTICLE IV
MISCELLANEOUS
          4.1 Termination. This Agreement shall terminate upon the earlier to
occur of (a) the receipt of the Stockholder Approval (as defined in the Purchase
Agreement) and (b) the termination of the Purchase Agreement pursuant to its
terms. In the event of such termination of this Agreement, this Agreement shall
forthwith become void and have no effect, without any liability or obligation on
the part of any party; provided, however that nothing herein shall relieve any
party from liability for any fraud, intentional misrepresentation or willful
breach of any of its representations, warranties, covenants or agreements set
forth in this Agreement prior to such termination.
          4.2 Further Assurances. From time to time, at the other party’s
request and without further consideration, each party shall execute and deliver
such additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.
          4.3 No Ownership Interest. Nothing contained in this Agreement shall
be deemed to vest in Nuvasive any direct or indirect ownership or incidence of
ownership of or with respect to any Voting Shares. All rights, ownership and
economic benefits of and relating to the Voting Shares shall remain vested in
and belong to the Stockholder, and Nuvasive shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the

-4-



--------------------------------------------------------------------------------



 



policies or operations of the Company or exercise any power or authority to
direct the Stockholder in the voting of any of the Voting Shares, except as
otherwise provided herein.
          4.4 Notices. Except for notices that are specifically required by the
terms of this Agreement to be delivered orally, all notices, requests, claims,
demands and other communications hereunder shall be in writing and shall be
deemed given if delivered personally, faxed (with confirmation) or sent by
overnight courier (providing proof of delivery) to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice)
     (a) (a) if to Nuvasive:
NuVasive, Inc.
7473 Lusk Boulevard
San Diego, California 92121
Attention: General Counsel
Facsimile: (858) 909-2479
          with a copy (which shall not constitute notice) to:
DLA Piper US LLP
4365 Executive Drive, Suite 1100
San Diego, California 92122
Attention: Michael Kagnoff
Facsimile: (858) 456-3075
          and (b) if to the Stockholder:
[•]
          with a copy (which shall not constitute notice) to:
[•]
          4.5 Interpretation. When a reference is made in this Agreement to an
Article or Section, such reference shall be to an Article or Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. All
terms defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant thereto unless
otherwise defined therein. Whenever the context of this Agreement requires, the
gender of all words herein shall include the masculine, feminine and neuter, and
the number of all words herein shall include the singular and plural. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes

-5-



--------------------------------------------------------------------------------



 



and references to all attachments thereto and instruments incorporated therein.
Each of the parties has participated in the drafting and negotiation of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement must be construed as if it is drafted by all the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.
          4.6 Counterparts. This Agreement may be executed in two or more
consecutive counterparts (including by facsimile), each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered (by telecopy or otherwise)
to the other parties.
          4.7 Entire Agreement; Third-Party Beneficiaries. This Agreement
(including the exhibits and schedules hereto) constitutes the entire agreement,
and supersedes all other prior agreements and understandings, both written and
oral, between the parties, or any of them, with respect to the subject matter
hereof and thereof and is not intended to and shall not confer upon any person
other than the parties hereto any rights or remedies hereunder; provided,
however, that the Company shall be deemed to be a third-party beneficiary of the
Stockholder’s obligations under Sections 1.1 and 3.1 and shall be entitled to
enforce the terms of this Agreement in respect thereto as if it were a party
hereto.
          4.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.
          4.9 Jurisdiction; Enforcement. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement. Each of the parties
hereto irrevocably agrees that any legal action or proceeding with respect to
this Agreement and the rights and obligations arising hereunder, or for
recognition and enforcement of any judgment in respect of this Agreement and the
rights and obligations arising hereunder brought by the other party hereto or
its successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, only if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware). Each of the parties hereto hereby irrevocably submits with
regard to any such action or proceeding for itself and in respect of its
property, generally and unconditionally, to the personal jurisdiction of the
aforesaid courts and agrees that it will not bring any action relating to this
Agreement or any of the transactions contemplated by this Agreement in any court
other than the aforesaid courts. Each of the parties hereto hereby irrevocably
waives, and agrees not to assert as a defense, counterclaim or otherwise, in any
action or proceeding with respect to this Agreement, (a) any claim that it is
not personally subject to the jurisdiction of the above named courts for any
reason other than the failure to serve in accordance with this Section 4.9,
(b) any claim that it or its property is exempt or immune from jurisdiction of
any such court or from any legal process

-6-



--------------------------------------------------------------------------------



 



commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) to the fullest extent permitted by the applicable Law, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject mater hereof, may not be
enforced in or by such courts.
          4.10 Amendment. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by each of the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. Notwithstanding
the foregoing, no failure or delay by any party hereto in exercising any right
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise of any other right
hereunder.
          4.11 Severability. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.
          4.12 Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by any of the parties
hereto (whether by operation of law or otherwise) without the prior written
consent of the other parties, and any assignment without such consent shall be
null and void. Subject to the preceding sentence, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed and delivered as of the date first above written.

            NUVASIVE, INC.
      By:           Name:           Title:           [•]
      By:           Name:           Title:        

          Received and acknowledged as of
the date first above written:

OSIRIS THERAPEUTICS, INC.
      By:           Name:           Title:          

Signature Page to Voting and Support Agreement

 



--------------------------------------------------------------------------------



 



Schedule of Voting and Support Agreements

              Number of Company Name of Stockholder   Shares Beneficially Owned
 
       
Peter Friedli
    9,870,371  
Joyce Ltd.
    10,000  
US Venture 05, Inc.
    1,000,000  
Venturetec, Inc.
    3,963,629  
C. Randal Mills
    123,000  

 